DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 09/26/2022 was entered.
Amended claims 85-90, 92-93, 97-105 and new claims 106-108 are pending in the present application.
Applicant elected previously without traverse the following species: (a) a BTK promoter; (b) SEQ ID NO: 2 for the first polynucleotide encoding an UCOE; (c) SEQ D NO: 6 for the third polynucleotide encoding BTK; (d) SEQ ID NO: 3 for a DNase hypersensitive site (DHS) of a human BTK gene; and (d) a hematopoietic stem cell.  
Claims 103-105 were withdrawn previously from further consideration because they are directed to a non-elected invention.  
Accordingly, amended claims 85-90, 92-93, 97-102 and new claims 106-108 are examined on the merits herein with the above elected species.

Response to Amendment
 The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al (Molecular Therapy, Volume 23, Supplement 1, Abstract 238, S93, 2015; IDS) was withdrawn in light of currently amended independent claim 88, particularly with at least the new limitation “an enhancer comprising an intronic DNase hypersensitive site (DHS) of a human BTK gene present in a CD20+ B cell, wherein the DHS is……a DNase hypersensitive site 4 (DHS4) located in intron 4”.  It is noted that Applicant combined both species of an enhancer, DNase hypersensitive site and intronic region of a human BTK gene, for currently amended independent claim 88.
All 103 rejections that were set forth in the Non-Final Office action dated 04/28/2022 were also withdrawn for the same reason.

Claim Rejections - 35 USC § 112 (New Matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New claims 106-108 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new ground of rejection necessitated by Applicant’s amendment.  
New claims 106-108 recite the new limitations “wherein the DHS4 has a length within a range from 300 nucleotides to 600 nucleotides”, “wherein the DHS4 has a length of about 453 nucleotides”, and “wherein the DHS4 comprises a nucleotide sequence having at least 95% sequence identity to the nucleotide sequence set forth in SEQ ID NO:03”, respectively.  It is noted that these claims are dependent on independent claim 85 which already recites “an enhancer comprising an intronic DNase hypersensitive site (DHS) of a human BTK gene present in a CD20+ B cell, wherein the DHS is selected from….a DNase hypersensitive site 4 (DHS4) located in intron 4”.  The as-filed specification does not have a written support for these new limitations.
As an initial matter, these new claims 106-108 were introduced on 09/26/2022, so the claims themselves are not part of the original disclosure. 37 CFR § 1.115(a)(2). “New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. . . . While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. . . . The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.” MPEP § 2163, part (I)(B); see also MPEP § 2163.02.  In this case, the original specification does not convey the particular invention recited in new claims 106-108 with reasonable clarity to skilled artisans. “The trouble is that there is no such disclosure, easy though it is to imagine it.” MPEP § 2163.05, part (II) (quoting In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967)).  
In the Amendment filed on 09/26/2022 (first paragraph on page 6), Applicants cited specifically paragraph [0135], FIGs. 51 and 93, and original claims 1 and 12-14 as an alleged written support for the above limitations.  However, it is noted that paragraph [0135] is a generic paragraph about “enhancer elements”, and not specifically on the intronic DNase hypersensitive site DHS4 of a human BTK gene present in a CD20+ B cell.  None of FIGs. 51 and 93, nor any of the original claims 1 and 12-14 describe or suggest the intronic DNase hypersensitive site DHS4 of a human BTK gene has a length within a range from 300 nucleotides to 600 nucleotides as broadly claimed in new claim 106, or a length about 453 nucleotides (at least plus or minus 90 nucleotides or 45 nucleotides) as broadly claimed in new claim 107, or the DHS4 comprises a nucleotide sequence having at least 95% sequence identity to SEQ ID NO:03 (the 455-nucleotide sequence) as claimed in new claim 108.  In contrast, both FIGs. 51 and 93 indicate clearly that the DNase hypersensitive site in intron 4 of human BTK gene designated as DHS4 is a 453-basepair DNase hypersensitive site in the 455-nucleotide sequence of SEQ ID NO:03, and not a DNase hypersensitive site of 300, 400, 500 or 600 base-pairs in length as encompassed by the instant new claims. 
 The fact that the person of ordinary skill in the art could have carried out the claimed invention without undue experimentation based on applicants’ disclosure is inadequate to meet this requirement. “The Federal Circuit has pointed out that, under United States law, a description that merely renders a claimed invention obvious may not sufficiently describe the invention for the purposes of the written description requirement of 35 U.S.C. 112.”  MPEP § 2163, part (I)(A). 
Therefore, given the lack of sufficient guidance provided by the originally filed specification, it would appear that Applicants did not contemplate or have possession of invention as now claimed broadly at the time the application was filed.

Claim Rejections - 35 USC § 112 (Lack of Written Description)
Amended claims 85-90, 92, 97-102 and new claims 106-107 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new ground of rejection necessitated by Applicant’s amendment.  
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc).  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1117.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1116.
The instant claims encompass any isolated nucleic acid comprising a transgene for sustained Bruton’s tyrosine kinase (BTK) expression as long as it comprises: (i) a first polynucleotide encoding a ubiquitous chromatin opening element (UCOE); (ii) an enhancer comprising an intronic DNase hypersensitive site (DHS) of a human BTK gene present in a CD20+ B cell, wherein the intronic DHS is DNase hypersensitive site located in intron 4 (DHS4) of any sequence and of any size, including a DHS4 of any sequence as long it has a length within a range from 300 nucleotides to 600 nucleotides (new claim 106), or a length of about 453 nucleotides (new claim 107), or a sequence comprising a nucleotide sequence having at least 95% sequence identity to SEQ ID NO:03 (455-nucleotide-sequence) (new claim 108); (iii) a second polynucleotide encoding a promoter, and (iv) a third polynucleotide encoding BTK, wherein (i), (ii), (iii), and (iv) are operably linked to one another in a 5’ to 3’ order; a vector, a genetically modified cell comprising the same nucleic acid and a pharmaceutical composition comprising the same genetically modified cell.
Apart from disclosing a nucleic acid construct for sustained BTK expression comprising the following elements that are operably linked in the 5’ to 3’ order: (i) a first polynucleotide encoding a UCOE, (ii) an enhancer comprising the elected species of DHS4 having SEQ ID NO:03, (iii) a second polynucleotide encoding a promoter, and (iv) a third polynucleotide encoding BTK (see at least Summary of the Invention; particularly paragraphs [0172]-[0176], [0192]-[0198], [0254]-[0257], [0259], Figs. 1, 9, 16, 23-24, 27-30, 50-53, and 57); the instant disclosure fails to provide sufficient written description for an isolated nucleic acid for sustained BTK expression comprising any other enhancer comprising a DNase hypersensitive site located in intron 4 (DHS4) of any sequence and of any size in a human BTK gene present in a CD20+ B cell, including a DHS4 of any sequence as long it has a length within a range from 300 nucleotides to 600 nucleotides, or a length of about 453 nucleotides, or a sequence comprising a nucleotide sequence having at least 95% sequence identity to SEQ ID NO:03      as claimed broadly.  For example, apart from SEQ ID NO:03, what exactly are the sequences of the other DHS4 sites encompassed by the instant claims?  Which essential elements do the other intronic DHS4 sequences/sites possess such that they are still DNase hypersensitive and still function as an enhancer that enables the claimed isolated nucleic acid to mediate a sustained BTK expression as encompassed by the instant claims?  There is no correlation/relationship between a size of any polynucleotide sequence (e.g., a size of 300, 400, 453, 455, 500 or more nucleotides) with DNase hypersensitivity and/or enhancer activity, let alone endowing the claimed isolated nucleic acid a sustained BTK expression.  The instant specification also fails to describe which specific nucleotide residues along the length of SEQ ID NO:03 that are amenable for modifications (e.g., substitutions, insertions, deletions or a combination thereof) such that a nucleotide sequence having at least 95% sequence identity to SEQ ID NO:03 (up to 24 nucleotide modifications) still being DNase hypersensitivity and functions as an enhancer to provide the claimed nucleic acid molecule a sustained BTK expression as encompassed by new claim 108.  Since the prior art before the effective filing date of the present application (05/03/2017) did not provide sufficient guidance for the aforementioned issues as evidenced at least by the teachings of Oeltjen et al (Genome Research 7:315-329, 1997; IDS), Ng et al (Leukemia 24:1617-1630, 2010; IDS), Kern et al (Molecular Therapy, Volume 19, Supplement 1, Abstract 349, page 8136, 2011; IDS), Singh et al (Molecular Therapy, Volume 23, Supplement 1, Abstract 238, S93, 2015; IDS) and Farrar et al (US 8,257,969), it is incumbent upon the present specification to do so.  The present application also fails to provide a representative number of species for a broad genus of an isolated nucleic acid encoding for a transgene for sustained BTK expression comprising any DNase hypersensitive site 4 (DHS4) located in intron 4 of a human BTK gene present in a CD20+ B cell, a vector and a genetically modified cell comprising the same nucleic acid as claimed broadly.
The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification and which are not conventional in the art as of Applicants’ filing date.  Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 (1998).  The skilled artisan cannot envision the complete detailed structure of a representative number of species for a broad genus of an isolated nucleic acid encoding for a transgene for sustained BTK expression comprising any DNase hypersensitive site 4 (DHS4) located in intron 4 of a human BTK gene present in a CD20+ B cell, a vector and a genetically modified cell comprising the same nucleic acid as claimed broadly; and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Response to Arguments
Applicant’s arguments related to the above 112(a) rejection for Lack of Written Description in the Amendment dated 09/26/2022 (pages 5-7) have been fully considered, but they are respectfully not found persuasive for the reasons discussed below.
Applicant argued basically that the DNase hypersensitive sites (DHSs) recited currently amended independent claim 85 have sufficient written description in the original specification as described in Figs. 51 and 93, and paragraphs [0105], [0229] and [0232].  Specifically, Fig. 51 includes a schematic diagram of a human BTK gene and shows the location of exons, introns, DHSs present in different cells, including CD20+ B cells, as well as the different sizes for each identified DHS.  Paragraphs [0229] and [0232] describe methods to identify DHS1, DHS2, DHS3, DHS4 and DHS5 in the human BTK gene; and Fig. 93B also shows the locations and sizes of each identified DHS in the human BTK gene.  Thus, the present application satisfies the Written Description requirements, and Applicant was in full possession of the DHSs as claimed.
First, the instant claims encompass any isolated nucleic acid comprising a transgene for sustained Bruton’s tyrosine kinase (BTK) expression as long as it comprises: (i) a first polynucleotide encoding a ubiquitous chromatin opening element (UCOE); (ii) an enhancer comprising an intronic DNase hypersensitive site (DHS) of a human BTK gene present in a CD20+ B cell, wherein the intronic DHS is DNase hypersensitive site located in intron 4 (DHS4) of any sequence and of any size, including a DHS4 of any sequence as long it has a length within a range from 300 nucleotides to 600 nucleotides (new claim 106), or a length of about 453 nucleotides (new claim 107), or a sequence comprising a nucleotide sequence having at least 95% sequence identity to SEQ ID NO:03 (455-nucleotide-sequence) (new claim 108); (iii) a second polynucleotide encoding a promoter, and (iv) a third polynucleotide encoding BTK, wherein (i), (ii), (iii), and (iv) are operably linked to one another in a 5’ to 3’ order; a vector, a genetically modified cell comprising the same nucleic acid and a pharmaceutical composition comprising the same genetically modified cell.
Second, the schematic diagrams in both Fig. 51 and 93B show DHS4 with its size of 453 basepairs are not deemed to be a sufficient description for an enhancer comprising any DNase hypersensitive site 4 (DHS4) located in intron 4 of a human BTK gene present in a CD20+ B cell as claimed broadly by the instant claims.  It is noted that the instant claims are not necessarily limited to an isolated nucleic acid comprising an enhancer comprising the nucleotide sequence SEQ ID NO:03 (455-basepair sequence).  Apart from SEQ ID NO:03, the instant specification fails to describe in any sufficient detail of any other DHS4 sites/sequences encompassed by the instant claims?  Which essential elements do the other intronic DHS4 sequences/sites possess such that they are still DNase hypersensitive and still function as an enhancer that enables the claimed isolated nucleic acid to mediate a sustained BTK expression as encompassed by the instant claims?  There is no correlation/relationship between a size of any polynucleotide sequence (e.g., a size of 300, 400, 453, 455, 500 or more nucleotides) with DNase hypersensitivity and/or enhancer activity, let alone endowing the claimed isolated nucleic acid a sustained BTK expression.  The instant specification also fails to describe which specific nucleotide residues along the length of SEQ ID NO:03 that are amenable for modifications (e.g., substitutions, insertions, deletions or a combination thereof) such that a nucleotide sequence having at least 95% sequence identity to SEQ ID NO:03 (up to 24 nucleotide modifications) still being DNase hypersensitivity and functions as an enhancer to provide the claimed nucleic acid molecule a sustained BTK expression as encompassed by new claim 108.  
Third, with respect to paragraphs [0229] and [0232] describe methods to identify DHS1, DHS2, DHS3, DHS4 and DHS5 in the human BTK gene, please note that adequate written description requires more than a mere statement that it is part of the invention and reference to a method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 85-86, 88, 92 and 97-101 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (Molecular Therapy, Volume 23, Supplement 1, Abstract 238, S93, 2015; IDS) in view of Oeltjen et al (Genome Research 7:315-329, 1997; IDS) and Stamatoyannopoulos (US 2016/0004814).  This is a new ground of rejection necessitated by Applicant’s amendment.
The instant claims are directed to an isolated nucleic acid comprising a transgene for sustained Bruton’s tyrosine kinase (BTK) expression, the nucleic acid comprising: (i) a first polynucleotide encoding a ubiquitous chromatin opening element (UCOE); (ii) an enhancer comprising an intronic DNase hypersensitive site (DHS) of a human BTK gene present in a CD20+ B cell, wherein the intronic DHS is DNase hypersensitive site located in intron 4 (DHS4); (iii) a second polynucleotide encoding a promoter, and (iv) a third polynucleotide encoding BTK, wherein (i), (ii), (iii), and (iv) are operably linked to one another in a 5’ to 3’ order; a vector or a genetically modified cell comprising the same nucleic acid.
Singh et al already taught a SIN-lentiviral (LV) construct comprising human BTK promoter (BTK-p) to drive BTK expression, wherein a truncated, 0.7 kb fragment derived from the HNRPA2B1/CBX3 ubiquitously acting chromatin opening element (UCOE) is also incorporated upstream of the BTP-p to facilitate stable BTK expression over time.  Singh et al also disclosed that LV transduced hematopoietic stem cells (HSCs) were transplanted in a murine XLA model (BTK-/-Tec-/- mice), and the transplanted cells reconstituted myeloid and B cell numbers, BCR-dependent B cell proliferation and T-dependent antibody responses.  Singh et al also taught using the ENCODE database to identify several highly conserved upstream and intronic regions exhibiting histone modifications and transcription factor binding profiles in B cells consistent with enhancer regions, and these conserved elements were introduced individually or in tandem into the LV construct between the UCOE and BTKp and tested for their ability to rescue BTK expression and B cell development in the murine XLA model.  Singh et al also disclosed an optimized LV vector designated as UCOEI4-5.BTKpro-hBTK containing conserved intron elements 4-5 that are introduced between the UCOE and BTKp; and the LV vector is evaluated using mobilized CD34+ stem cells isolated from XLA patients for future XLA clinical trial.
Singh et al did not teach explicitly at least that the conserved intron element 4 exhibiting histone modifications and transcription factor binding profiles in B cells consistent with an enhancer is a DNase hypersensitive site located in intron 4 (DHS4) of a human BTK gene present in a CD20+ B cell.
Before the effective filing date of the present application (04/21/2017), Oeltjen et al already performed large-scale comparative sequence analysis of the human and murine Bruton’s tyrosine kinase (BTK) loci (including the use of the entire human BTK genomic locus with GenBank accession no. U78027), and the analysis revealed a cluster of noncoding sequence conservation in the BTK locus spans the fourth and fifth introns encompassing a total of 1824 bp in human BTK gene, and that this region can be subdivided further into 23 individual alignments ranging in size from 50 to 229 bp and in identity from 63% to 90% (see at least Abstract; particularly page 316, right column, third paragraph; page 322, left column, last paragraph; and Figure 2 with region spanning nucleotides 50,000-53,000).  Oeltijen et al also stated “Within the BTK locus, conservation of noncoding sequence points to several different regions that are highly conserved and are hypothesized to be important in the expression and structural organization of BTK” (page 325, left column, third paragraph).
Additionally, Stamatoyannopoulos taught that sequence-specific transcription factors bind to specific elements within DNA including a large variety of different cis-regulatory elements such as enhancers and promoters, and sequence-specific transcription factors often bind in place of nucleosomes to DNA that may create focal alterations in chromatin structure that can result in heightened nuclease accessibility, particularly to DNase I, thereby generating DNase I hypersensitive sites (DHS) (paragraph [0004]).  Stamatoyannopoulos also disclosed that DNaseI hypersensitivity overlies cis-regulatory elements directly and is maximal over the core region of regulatory factor occupancy (paragraph [0005]).  Stamatoyannopoulos stated “Comparison with an extensive compilation of 1,046 experimentally validated distal, non-promoter cis-regulatory elements (enhancers, insulators, locus control regions, and so on) revealed the overwhelming majority (97.4%) to be encompassed within DNaseI hypersensitive chromatin” (paragraph [0772]).  In an exemplification for DNase I mapping, Stamatoyannopoulos utilized CD19+/CD20+ B cells (paragraph [1119]).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify the teachings of Singh et al at least by also selecting/utilizing a DNase hypersensitive site located in intron 4 of a human BTK gene in a CD20+ B cell that contains either the conserved intron element 4 exhibiting histone modifications and transcription factor binding profiles in B cells already noted by Singh et al, or an entire or most of intron 4 with its cluster of conserved non-coding sequences as an enhancer in a LV construct to rescue BTK expression and B cell development in the murine XLA model, in light of the teachings of Oeltjen et al and Stamatoyannopoulos as presented above.
	An ordinary skilled artisan would have been motivated to further carry out the above modifications because upon reading of Singh et al and in the context of using human BTK promoter to drive expression of human BTK coding sequence, an ordinary skilled artisan would readily recognize that I4-5 elements in the LV vector, UCOEI4-5BTKpro-hBTK refer to highly conserved elements/regions in introns 4-5 of the human BTK gene that were identified to exhibit histone modifications and transcription factor binding profiles in B cells consistent with enhancer regions.  Indeed, analysis of the human and murine Bruton’s tyrosine kinase (BTK) loci by Oeltjen et al revealed a cluster of noncoding sequence conservation in the BTK locus spanning the fourth and fifth introns encompassing a total of 1824 bp in human BTK gene, which region can be subdivided further into 23 individual alignments ranging in size from 50 to 229 bp and in identity from 63% to 90%; and these highly conserved non-coding sequences are hypothesized to be important in the expression and structural organization of BTK. Moreover, Stamatoyannopoulos also taught that an overwhelming majority (97.8%) of non-promoter cis-regulatory elements (enhancers, insulators, locus control regions, and so on) are encompassed within DNaseI hypersensitive chromatin, and B cells are CD20 positive.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Singh et al, Oeltjen et al and Stamatoyannopoulos; coupled with a high level of skill of an ordinary skilled artisan in the relevant art.
	The modified composition resulting from the combined teachings of Singh et al, Oeltjen et al and Stamatoyannopoulos as set forth above is indistinguishable from and encompassed by the presently claimed invention.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 93 and 108 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (Molecular Therapy, Volume 23, Supplement 1, Abstract 238, S93, 2015; IDS) in view of Oeltjen et al (Genome Research 7:315-329, 1997; IDS) and Stamatoyannopoulos (US 2016/0004814)    as applied to claims 85-86, 88, 92 and 97-101 above, and further in view of Horne et al (US 6,974,667).
The combined teachings of Singh et al, Oeltien et al and Stamatoyannopoulos were presented above.  However, none of the cited references teach specifically that a DNase hypersensitive site located in intron 4 of a human BTK gene in a CD20+ B cell that contains an entire or most of intron 4 with its cluster of conserved non-coding sequences comprising the sequence of SEQ ID NO:03.
Before the effective filing date of the present application (04/21/2017), Horne et al also disclosed the human BTK gene with GenBank Accession no. U78027 containing the intron 4 sequence of nucleotides 50,087-50,541 that is 100% identical to SEQ ID NO:03 of the present application, and examined the gene expression in tissue from normal liver, metastatic malignant liver and hepatocellular carcinoma (Abstract; particularly col. 6, lines 57-67; SEQ ID NO: 3428 listed in Table 6A on cols. 45-46; and attached sequence search below). 
Accordingly, it would also have been obvious for an ordinary skilled artisan before the effective filing date of the present application that a modified composition resulting from the combined teachings of Singh et al, Oeltjen et al and Stamatoyannopoulos that comprises DNase hypersensitive site located in intron 4 of a human BTK gene and containing an entire or most of intron 4 with its cluster of conserved non-coding sequences would comprise the sequence of SEQ ID NO:03, in light of the teachings of Horne et al as presented above with a reasonable expectation of success, particularly Oeltjen et al also used the entire human BTK genomic locus with GenBank accession no. U78027 for large-scale comparative sequence analysis of the human and murine Bruton’s tyrosine kinase (BTK) loci, and disclosed the cluster of noncoding sequence conservation in the BTK locus spanning the fourth and fifth introns encompassing a region of nucleotides 50,000-53,000 shown in Figure 2.
The modified composition resulting from the combined teachings of Singh et al, Oeltjen et al, Stamatoyannopoulos and Horne et al as set forth above is indistinguishable from and encompassed by the presently claimed invention.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 87 and 100 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (Molecular Therapy, Volume 23, Supplement 1, Abstract 238, S93, 2015; IDS) in view of Oeltjen et al (Genome Research 7:315-329, 1997; IDS) and Stamatoyannopoulos (US 2016/0004814)    as applied to claims 85-86, 88, 92 and 97-101 above, and further in view of Farrar et al (US 8,257,969).
The combined teachings of Singh et al, Oeltien et al and Stamatoyannopoulos were presented above.  However, none of the cited references teach specifically using a first polynucleotide encoding a ubiquitous chromatin opening element (UCOE) comprising a sequence having at least 95% sequence identity to the nucleotide sequence of SEQ ID NO: 2 (elected species) of the present application or a pharmaceutical composition comprising LV transduced hematopoietic stem cells (HSCs) and a pharmaceutically acceptable carrier.
Before the effective filing date of the present application (04/21/2017), Farrar et al already taught using at least a Ubiquitous chromatin opening element (UCOE), including the UCOE 2.2 having the sequence of SEQ ID NO: 423 comprising the sequence of nucleotides 1531-866 that has 95.2% sequence identity to SEQ ID NO: 2 of the present application, to optimize expression of suppression and/or replacement nucleic acids in a viral vector (e.g., AAV, LV and others), as well as a pharmaceutical composition comprising the same expression viral vector and a pharmaceutically acceptable carrier (Abstract; Summary of the Invention; particularly col. 13, lines 1-29; col. 45, lines 14-35; SEQ ID NO: 423; Figs. 15-16; Tables 2-3; Example 5 and attached sequence search below).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the combined teachings of Singh et al, Oeltjen et al and Stamatoyannopoulos by also utilizing at least nucleotides 1531-866 of SEQ ID NO: 423 having 95.2% sequence identity to SEQ ID NO: 2 of the present application as a UCOE incorporated upstream of the BTP-p to facilitate stable BTK expression over time as well as including a pharmaceutically acceptable carrier in the composition comprising LV transduced hematopoietic stem cells (HSCs) to be transplanted in a murine XLA model (BTK-/-Tec-/- mice) for reconstituting myeloid and B cell numbers, BCR-dependent B cell proliferation and T-dependent antibody responses, in light of the teachings of Farrar et al as presented above.
	An ordinary skilled artisan would have been motivated to further carry out the above modifications because Farrar et al already taught using at least the UCOE 2.2 having the sequence of SEQ ID NO: 423 comprising the sequence of nucleotides 1531-866 that has 95.2% sequence identity to SEQ ID NO: 2 of the present application, to optimize expression of suppression and/or replacement nucleic acids in a viral vector (e.g., AAV, LV and others), as well as a pharmaceutical composition comprising a pharmaceutically acceptable carrier.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Singh et al, Oeltjen et al, Stamatoyannopoulos and Farrar et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art.
	The modified composition resulting from the combined teachings of Singh et al, Oeltjen et al, Stamatoyannopoulos and Farrar et al as set forth above is indistinguishable from and encompassed by the presently claimed invention.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 88-89 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (Molecular Therapy, Volume 23, Supplement 1, Abstract 238, S93, 2015; IDS) in view of Oeltjen et al (Genome Research 7:315-329, 1997; IDS) and Stamatoyannopoulos (US 2016/0004814) as applied to claims 85-86, 88, 92 and 97-101 above, and further in view of Trinklein et al (US 2007/0161031).
The combined teachings of Singh et al, Oeltien et al and Stamatoyannopoulos were presented above.  However, none of the cited references teach explicitly using a BTK promoter comprising the nucleotide sequence set forth in SEQ ID NO: 5 (elected species) of the present application.
Before the effective filing date of the present application (04/21/2017), Trinklein et al already disclosed high throughput methods for structural and functional characterization of gene expression regulatory elements (e.g., transcriptional promoters) in a human genome, including SEQ ID NO: 44,197 (2,300 nucleotides) having the sequence of nucleotides 1305-2141 that is 99.6% identical to SEQ ID NO: 5 (837 nucleotides) with 2 mismatches at nucleotides 2135-2136 (AT instead of the corresponding TA at nucleotides 831-832 of SEQ ID NO: 5), that is operably linked with a reporter sequence in an expression vector (Abstract; Summary of the Invention; particularly paragraphs [0008], [0013] and [0311]; and attached sequence search below).  Trinklein et al also stated “Promoters are the best-characterized transcriptional regulatory sequences in complex genomes because of their predictable location immediately upstream of transcription start sites (TSS)” (paragraph [0004]).
It would also have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the combined teachings of Singh et al, Oeltjen et al and Stamatoyannopoulos by also utilizing SEQ ID NO: 44,197 having TA at nucleotides 2135-2136 instead of TA (simple 2 transversion mutations at the 5’ end of a 837-nucleotide promoter sequence) as a BTK promoter with a reasonable expectation of success because Trinklein et al already disclosed the human transcriptional promoter of SEQ ID NO: 44,197 (2,300 nucleotides) having the sequence of nucleotides 1305-2141 that is 99.6% identical to SEQ ID NO: 5 (837 nucleotides) with 2 mismatches at nucleotides 2135-2136 (AT instead of the corresponding TA at nucleotides 831-832 of SEQ ID NO: 5), that is operably linked with a reporter sequence in an expression vector. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
Conclusion
 	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633                                                                                                                                                                                             

Sequence 3428, 
Patent No. 6974667
Genbank Accession No. 6974667 U78027


  Query Match             100.0%;  Score 455;  DB 13;  Length 99014;
  Best Local Similarity   100.0%;  
  Matches  455;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AATTCTATCATAGTGTGTCTTGTCTATGATAACTGCATTGAGAAAGATGCTCTGCTTGTT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      50087 AATTCTATCATAGTGTGTCTTGTCTATGATAACTGCATTGAGAAAGATGCTCTGCTTGTT 50146

Qy         61 GAGTGAGCATTTCACTTCCTTCTGGTTCTGACTATCTGTCTAATAGTGGTCATGTGGGTT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      50147 GAGTGAGCATTTCACTTCCTTCTGGTTCTGACTATCTGTCTAATAGTGGTCATGTGGGTT 50206

Qy        121 GAAAAGATAGAAAAGGGGAGTAGTATTAGGAAGTTCAGTATGAGGAAGACTTATTAGACT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      50207 GAAAAGATAGAAAAGGGGAGTAGTATTAGGAAGTTCAGTATGAGGAAGACTTATTAGACT 50266

Qy        181 TATGCATAAACCTAAATTCTGTTGTAATCTGGAAGAGCTGAAGTGCCACATATGCATCTG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      50267 TATGCATAAACCTAAATTCTGTTGTAATCTGGAAGAGCTGAAGTGCCACATATGCATCTG 50326

Qy        241 TTTAGGAGAGCAAGAACTACAAATTTGGTCTTCAGTTTGGCTTGCTTACATCCTGAGAAC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      50327 TTTAGGAGAGCAAGAACTACAAATTTGGTCTTCAGTTTGGCTTGCTTACATCCTGAGAAC 50386

Qy        301 TCTGTAGGCCACATGTCGTGAATATAGCAGCCTCTGCAACAGTGAAAGCCAGAAAAGGAA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      50387 TCTGTAGGCCACATGTCGTGAATATAGCAGCCTCTGCAACAGTGAAAGCCAGAAAAGGAA 50446

Qy        361 GTGGAAAGTCTCAGGGGAGGGGGCTTTCTGTCATGGATTTATGAGCACAGCAAGACTAAC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      50447 GTGGAAAGTCTCAGGGGAGGGGGCTTTCTGTCATGGATTTATGAGCACAGCAAGACTAAC 50506

Qy        421 AAGCAAAAAGAAAAATGTAAAAGGATCTTGTTCGT 455
              |||||||||||||||||||||||||||||||||||
Db      50507 AAGCAAAAAGAAAAATGTAAAAGGATCTTGTTCGT 50541



Sequence 423, 
Patent No. 8257969
DNA sequence of UCOE 2.2

  Query Match             95.2%;  Score 636;  DB 26;  Length 2188;
  Best Local Similarity   99.0%;  
  Matches  661;  Conservative    0;  Mismatches    5;  Indels    2;  Gaps    2;

Qy          1 CGCAAACACCCGAATCAACTTCTAGTCAAATTATTGTTCACGCCGCAATGACCCACCCCT 60
              || |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1531 CGGAAACACCCGAATCAACTTCTAGTCAAATTATTGTTCACGCCGCAATGACCCACCCCT 1472

Qy         61 GGCCCGCGTCTGTGGAACTGACCCCTGGTGTACAGGAGAGTTCGCTGCTGAAAGTGGTCC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1471 GGCCCGCGTCTGTGGAACTGACCCCTGGTGTACAGGAGAGTTCGCTGCTGAAAGTGGTCC 1412

Qy        121 CAAAGGGGTACTAGTTTTTAAGCTCCCAACTCCCCCTCCCCCAGCGTCTGGAGGATTCCA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1411 CAAAGGGGTACTAGTTTTTAAGCTCCCAACTCCCCCTCCCCCAGCGTCTGGAGGATTCCA 1352

Qy        181 CACCCTCGCACCGCAGGGGCGAGGAAGTGGGCGGAGTCCGGTTTTGGCGCCAGCCGCTGA 240
              |||||||||||||   ||||||||||||||||||||||||||||||||||||||||||||
Db       1351 CACCCTCGCACCG-GCGGGCGAGGAAGTGGGCGGAGTCCGGTTTTGGCGCCAGCCGCTGA 1293

Qy        241 GGCTGCCAAGCAGAAAAGCCACCGCTGAGGAGACTCCGGTCACTGTCCTCGCCCCGCCTC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1292 GGCTGCCAAGCAGAAAAGCCACCGCTGAGGAGACTCCGGTCACTGTCCTCGCCCCGCCTC 1233

Qy        301 CCCCTTCCCTCCCCTTGGGGACCACCGGGCGCCACGCCGCGAACGGTAAGTGCCGCGGTC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1232 CCCCTTCCCTCCCCTTGGGGACCACCGGGCGCCACGCCGCGAACGGTAAGTGCCGCGGTC 1173

Qy        361 GTCGGCGCCTCCGCCCTCCCCCTAGGGCCCCAATTCCCAGCGGGCGCGGCGCGCGGCCCC 420
              |||||||||||||||||||||||||||||||||||||||||||||||||||| |||||||
Db       1172 GTCGGCGCCTCCGCCCTCCCCCTAGGGCCCCAATTCCCAGCGGGCGCGGCGC-CGGCCCC 1114

Qy        421 TCCCCCCGCCGGGCGCGCGCCCGCTGCCCCGCCCTTCGTGGCCGCCCGGCGTGGGCGGTG 480
              ||||||||||| ||||||||||||||||||||||||||||||||||||||||||||||||
Db       1113 TCCCCCCGCCGCGCGCGCGCCCGCTGCCCCGCCCTTCGTGGCCGCCCGGCGTGGGCGGTG 1054

Qy        481 CCACCCCTCCCCCCAGCGGCCCCGCGCGCAGCTCCCGGCTCCCTCCCCCTTCGGATGTGG 540
              |||||||||||||| |||||||||||||||||||||||||||||||||||||||||||||
Db       1053 CCACCCCTCCCCCCGGCGGCCCCGCGCGCAGCTCCCGGCTCCCTCCCCCTTCGGATGTGG 994

Qy        541 CTTGAGCTGTAGGCGCGGAGGGCCGGAGACGCTGCAGACCCGCGACCCGGAGCAGCTCGG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        993 CTTGAGCTGTAGGCGCGGAGGGCCGGAGACGCTGCAGACCCGCGACCCGGAGCAGCTCGG 934

Qy        601 AGGCGGTGAAGTCGGTGGCTTTCCTTCTCTCTAGCTCTCGCTCGCTGGTGGTGCTTCAGA 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        933 AGGCGGTGAAGTCGGTGGCTTTCCTTCTCTCTAGCTCTCGCTCGCTGGTGGTGCTTCAGA 874

Qy        661 TGCCACAC 668
              ||||||||
Db        873 TGCCACAC 866



Sequence 44197, 
Publication No. US20070161031A1


  Query Match             99.6%;  Score 833.8;  DB 27;  Length 2300;
  Best Local Similarity   99.8%;  
  Matches  835;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 TGCATTTCCTAGGAGAATCCCTGGGGGAATCATTGCAGTTGGAGCATAATGTAGGGGGCC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1305 TGCATTTCCTAGGAGAATCCCTGGGGGAATCATTGCAGTTGGAGCATAATGTAGGGGGCC 1364

Qy         61 CCTGAGAAAACCTCCAGGCTTCAAGTGACATACCTAGTCTGCTTTACCGGTTTACAGGAC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1365 CCTGAGAAAACCTCCAGGCTTCAAGTGACATACCTAGTCTGCTTTACCGGTTTACAGGAC 1424

Qy        121 TCAAGAGAAAGGTGGACATTGAGAGTTAATCCCTGAGGCCAAATCTTAAATGGAGAAAGT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1425 TCAAGAGAAAGGTGGACATTGAGAGTTAATCCCTGAGGCCAAATCTTAAATGGAGAAAGT 1484

Qy        181 CAACATCCACAGAAAATGGGGAAGGGCACAAGTATTTCTGTGGGCTTATATTCCGACATT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1485 CAACATCCACAGAAAATGGGGAAGGGCACAAGTATTTCTGTGGGCTTATATTCCGACATT 1544

Qy        241 TTTATCTGTAGGGGAAAAATGCTTTCTTAGAAAATGACTCAGCACGGGGAAGTCTTGTCT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1545 TTTATCTGTAGGGGAAAAATGCTTTCTTAGAAAATGACTCAGCACGGGGAAGTCTTGTCT 1604

Qy        301 CTACCTCTGTCTTGTTTTGTCCTTTGGGGTCCCTTCACTATCAAGTTCAACTGTGTGTCC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1605 CTACCTCTGTCTTGTTTTGTCCTTTGGGGTCCCTTCACTATCAAGTTCAACTGTGTGTCC 1664

Qy        361 CTGAGACTCCTCTGCCCCGGAGGACAGGAGACTCGAAAAACGCTCTTCCTGGCCAGTCTC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1665 CTGAGACTCCTCTGCCCCGGAGGACAGGAGACTCGAAAAACGCTCTTCCTGGCCAGTCTC 1724

Qy        421 TTTGCTCTGTGTCTGCCAGCCCCCAGCATCTCTCCTCTTTCCTGTAAGCCCCTCTCCCTG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1725 TTTGCTCTGTGTCTGCCAGCCCCCAGCATCTCTCCTCTTTCCTGTAAGCCCCTCTCCCTG 1784

Qy        481 TGCTGACTGTCTTCATAGTACTTTAGGTATGTTGTCCCTTTACCTCTGGGAGGATAGCTT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1785 TGCTGACTGTCTTCATAGTACTTTAGGTATGTTGTCCCTTTACCTCTGGGAGGATAGCTT 1844

Qy        541 GATGACCTGTCTGCTCAGGCCAGCCCCATCTAGAGTCTCAGTGGCCCCAGTCATGTTGAG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1845 GATGACCTGTCTGCTCAGGCCAGCCCCATCTAGAGTCTCAGTGGCCCCAGTCATGTTGAG 1904

Qy        601 AAAGGTTCTTTCAAAGATAGACTCAAGATAGTAGTGTCAGAGGTCCCAAGCAAATGAAGG 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1905 AAAGGTTCTTTCAAAGATAGACTCAAGATAGTAGTGTCAGAGGTCCCAAGCAAATGAAGG 1964

Qy        661 GCGGGGACAGTTGAGGGGGTGGAATAGGGACGGCAGCAGGGAACCAGATAGCATGCTGCT 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1965 GCGGGGACAGTTGAGGGGGTGGAATAGGGACGGCAGCAGGGAACCAGATAGCATGCTGCT 2024

Qy        721 GAGAAGAAAAAAAGACATTGGTTTAGGTCAGGAAGCAAAAAAAGGGAACTGAGTGGCTGT 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2025 GAGAAGAAAAAAAGACATTGGTTTAGGTCAGGAAGCAAAAAAAGGGAACTGAGTGGCTGT 2084

Qy        781 GAAAGGGTGGGGTTTGCTCAGACTGTCCTTCCTCTCTGGACTGTAAGAATTAGTCTC 837
              ||||||||||||||||||||||||||||||||||||||||||||||||||  |||||
Db       2085 GAAAGGGTGGGGTTTGCTCAGACTGTCCTTCCTCTCTGGACTGTAAGAATATGTCTC 2141